         Case 1:19-cv-11186-JGK Document 9 Filed 02/24/20 Page 1 of 1

                       .                                 1155 Avenue of the Americas      0 + 1.212 262 6900
PeRKINSCOle                                              22nd Floor                       0 +1.2 12977 1649
                                                         New York. NY 10036-271 1           PerkinsC01ecorn




                                                                                           Denni s C. Hopkins
February 24, 2020
                                                                                   DHopkins@pcrki nscoic .com
                                                                                          D . + 1.212 .262 .69 16
                                                                                          F . + 1.212.977 .1646

VIA ECF AND EMAIL

The Honorable John G. Koeltl                                       d:::,DC SUl\l'r
United States District Court                                       DOCU MENT
                                                                   Fi_ECTRONiC/>,L L Y FILED
Southern District of New York                                      DOC# _ _ __ __....., _-,,--r"\
500 Pearl Street, Courtroom 14A                                     DATE FILED:
New York, New York 10007

Re:    Dominguez, et al. v. Zumiez Inc., 1:19-cv-11186-JGK

Dear Judge Koeltl:

        We represent the Defendant, Zumiez, Inc. ("Zumiez"), in the above-captioned case.
Defendant Zumiez respectfully requests an extension of the time to answer or otherwise respond
to the complaint filed in this action until April 6, 202ft. The present date by which Zumiez is
scheduled to respond to the complaint is March 2, 2020. We have conferred with counsel for
Plaintiffs and counsel consents to this extension. One previous extension of time to respond to
the complaint was requested and granted. No other scheduled dates will be affected should the
Court grant this extension.

                                            Respectfully submitted,


                                            Isl Dennis Hopkins
                                            Dennis Hopkins

DH/

cc:    Bradly G. Marks (counsel for Defendant Dominguez)




                                                 APPLICATION GRANTED
                                                     SO ORDERED


                                  21:dµ~      ~ ~.D.J.
